Ingram, Justice.
Petitioner appeals the denial of habeas corpus relief by judgment of the Superior Court of Butts County. The sole contention argued in this appeal is that petitioner’s release date should have been June 6,1974, as opposed to June 19, 1974. He contends that the respondent warden has denied him credit for 13 days of jail time. The trial court found that petitioner was being lawfully restrained of his liberty and that none of petitioner’s constitutional rights had been violated.
The record reveals that since the time of filing of petition for habeas corpus petitioner has been released from confinement. Therefore, petitioner’s contention regarding an alleged illegal restraint is moot. Petitioner does not contend, nor did he prove by any evidence presented at the hearing, that he will subsequently suffer any detriment because of the alleged illegal confinement of 13 days. Therefore, in view of petitioner’s release from confinement, this appeal must be, and therefore is, considered to be moot. Cf. Parris v. State, 232 Ga. 687 (208 SE2d 493) (1974); and, Nix v. State, 233 Ga. 73 (209 SE2d 597).

Appeal dismissed.


All the Justices concur. Hill, J., not participating.